Citation Nr: 1543464	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for migraines.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a right eye injury and if so whether the claim should be granted.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss disability and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).

In October 2012, the Veteran requested a hearing at the RO before a Veterans Law Judge.  The Veteran was scheduled for the requested hearing on June 16, 2015.  The Veteran's representative reported on June 12, 2015, that the Veteran would be unable to attend the June 16, 2015, hearing because he was caring for his elderly mother who was sick and staying with him.  He requested that the Veteran be rescheduled for another Travel Board hearing.  The Board has determined that good cause existed for the Veteran's request to have the hearing postponed and for his failure to provide the request for postponement at an earlier time.  

Since Travel Board hearings are scheduled by the RO, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the advancement of his appeal on the Board's docket.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




